Citation Nr: 0927711	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, 
conversion hysteria (claimed as an anxiety disorder), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1942 to February 
1946 and from April 1947 to March 1948.  The appellant is the 
Department of Veterans Affairs (VA)-recognized custodian and 
fiduciary of the Veteran, who has been rated as incompetent 
by VA since January 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the VA 
Regional Office (RO) in Waco, Texas, which denied the benefit 
sought on appeal.  In the June 2007 rating decision, the RO 
confirmed the 10 percent rating previously assigned to the 
Veteran's service-connected psychoneurosis, conversion 
hysteria; the disability was originally granted service 
connection in August 1948.  The Veteran's disagreement with 
the denial of an increased rating led to this appeal.  See 38 
C.F.R. § 20.201.  The Veteran subsequently perfected an 
appeal of the issue.  See 38 C.F.R. § 20.200.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The Veteran's occupational and social impairment has been 
attributed to his hearing and cognitive impairments; his 
memory loss has been linked to dementia and Alzheimer's 
disease.
3.  The Veteran's service-connected psychoneurosis, 
conversion hysteria has been manifested, by, at most, 
occupational and social impairment due to mild or transient 
symptoms; it has not been productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
psychoneurosis, conversion hysteria have not been met.  38 
U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.126(d), 4.130, Diagnostic Code 9403 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A.  §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
VCAA notification letter in November 2006.  He was informed 
about the information and evidence not of record that is 
necessary to substantiate his claim; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  

The instant claim before the Board is a claim for an 
increased rating.  In Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) detailed the notification requirements in 
increased rating claims.  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In May 2008 the Veteran received a Vazquez-Flores letter that 
notified him of the new requirements as well as the fact that 
they had been met in earlier correspondences.  After review 
of the November 2006 VCAA letter and the December 2007 
statement of the case (SOC), the Board determines that they 
substantially satisfy the notification requirements outlined 
in Vazquez-Flores.  The December 2007 SOC contains all of the 
criteria for rating mental disorders.  The November 2006 VCAA 
letter notified the Veteran of the need to submit or ask VA 
to obtain evidence in support of his claim.  The November 
2006 VCAA letter and the May 2008 Vazquez-Flores letter 
notified him of how disabilities are rated and the types of 
evidence that would establish entitlement to an increased 
rating.  While the latter document did not contain the 
specific criteria for rating a psychiatric disorder, such 
criteria were provided in the December 2007 SOC.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA letter was 
issued before the June 2007 decision on appeal.  However, the 
Vazquez-Flores letter was not timely.  The RO cured the 
timing defect by providing a June 2008 supplemental statement 
of the case (SSOC).  The Court has held recently that a SSOC 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  
The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Neither the Veteran nor his representative 
has pled error with respect to content or timing of VCAA or 
Vazquez notice.  While the applicable rating criteria were 
furnished in the statement of the case, they were not sent in 
a separate letter with the rest of the Vasquez notice.  
However, in this case, the medical evidence shows that the 
Veteran has profound dementia and has been determined to be 
incompetent.  Moreover, as will be explained in the analysis 
below, his anxiety disorder has been essentially quiescent 
for many years.  Under these circumstances, a remand to 
furnish the rating criteria again, this time in a separate 
letter, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  Thus, no additional 
assistance or notification to the veteran is required based 
on the facts of the instant case.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including reports of psychiatric 
examinations in December 1998, December 2003, and September 
2007, which provided findings that are adequate for rating 
purposes.  After a review of this evidence, the Board finds 
that the medical records provide competent, non-speculative 
evidence regarding the current severity of the Veteran's 
psychoneurosis, conversion hysteria.  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim for 
increased ratings at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Psychiatric disabilities, including psychoneurosis, 
conversion hysteria, are rated in accordance with the General 
Formula for Rating Mental Disorders under 38 C.F.R. § 4.130.  
Specific (simple) phobia is rated under Diagnostic Code (DC) 
9403, which provides a 10 percent rating when occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is given when occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  

A 50 percent rating is given when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when anxiety causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting  
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is assigned for generalized 
anxiety that causes total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, DC 9403.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).


Factual Background

The Veteran was originally service connected for 
psychoneurosis, conversion hysteria in an August 1948 rating 
decision, evaluated as 10 percent disabling.  In March 1963 
the evaluation was reduced to 0 percent, and in February 1999 
his psychoneurosis, conversion hysteria was again evaluated 
at 10 percent.  The RO has determined throughout that the 
psychological aspect of the Veteran's pain disorder is more 
disabling than the physical aspect.  38 C.F.R. § 4.126.  The 
Veteran filed a claim for an increased rating in September 
2006.  The Veteran contends that the disability warrants a 
higher rating.  

The Veteran's service treatment records show that in March 
1948 he was diagnosed as having chronic, severe passive-
dependency reaction manifested by conversion symptoms of 
thoracic and lumbar spine; this diagnosis resulted in his 
honorable discharge from service.  

In December 1998 the Veteran underwent a VA examination that 
diagnosed him as having mild dementia and as being 
incompetent due to his vision and hearing impairments.  The 
examiner detected nothing that could be diagnosed as an 
anxiety disorder.  However, he explained that did not mean 
the Veteran did not have an anxiety disorder, because with 
old age that type of psychiatric complaint usually 
disappears.  Although the Veteran described his sleeping as 
short, he stated that he goes to bed very early and also 
sleeps in the daytime.  The Veteran stated that he was 
currently married, but he could not remember how many times 
he had been married.  

An October 2003 VA treatment record shows that the Veteran 
denied loss of interest in usually pleasurable things or 
feelings of sadness or hopelessness.  

In December 2003 the Veteran underwent a private psychiatric 
examination that found no major mental disorder.  The 
examiner noted that the Veteran takes care of his personal 
hygiene and personal needs; he receives some help with his 
finances.  The Veteran was somewhat forgetful and vague in 
his answers.  The Veteran had never been on any psychotropic 
medications or hospitalized.  The examiner could not elicit 
any psychosis, organicity, or behavioral disorder.  

Private medical records from November 2006 note that the 
Veteran complained of difficulty falling asleep, but once he 
fell asleep he slept well.  He reported no anxiety or 
depression.  

In September 2007 the Veteran underwent a VA mental disorders 
examination, and he was diagnosed as having a cognitive 
disorder, not otherwise specified.  The examiner was unable 
to conduct a full examination because of the Veteran's major 
hearing loss and severely impaired cognitive functioning.  
The Veteran had serious attention and concentration deficits.  
He was unable to remember any of three words after only one 
minute, and he could not complete simple calculations.  In 
terms of social functioning, the Veteran stated that he 
primarily watches television.  The Veteran seemed unable to 
comprehend the line of questioning regarding his mood and 
mental status.  The examiner concluded that the Veteran is 
unable to engage in gainful employment or to carry on normal 
social discourse.  The examiner opined that the Veteran is 
permanently and totally disabled and incompetent to handle 
his finances.  The Veteran's decline in cognitive functioning 
was found to be unlikely connected to his military service.  
There was no indication of a mood disorder, anxiety disorder, 
conversion disorder, although, as noted earlier, the 
examination was incomplete due to hearing and cognitive 
impairments.  

In January 2008 VA found the Veteran to be incompetent.  The 
Veteran's January 2008 substantive appeal (VA Form 9) 
questioned why he was only rated at 10 percent for 
psychoneurosis, conversion hysteria when he was found to be 
incompetent.  

The Veteran was admitted to the Dallas VA medical center 
(VAMC) for six days in August 2008, while his stepson, who is 
his caretaker, went out of town for his own healthcare 
treatment.  The Veteran complained of feelings of depression 
and anxiety.  The Veteran was diagnosed as having Alzheimer's 
dementia and depression, not otherwise specified.  The 
examiner stated that the Veteran had deficits in various 
domains of cognition, primarily in memory with poor 
recognition and problem solving.  The findings were 
consistent with progressive Alzheimer's disease, but the 
coexistence of vascular dementia was possible given the 
vascular risk factors.  There was no overt evidence of 
psychosis.  The Veteran was prescribed donepezil for 
dementia.  At discharge, the Veteran was stable 
psychiatrically and denied suicidal or homicidal ideations.  

A September 2008 Dallas VAMC record shows that the Veteran 
was prescribed galantamine hydrobromide for Alzheimer's 
disease and Celexa for depression.  

Analysis

The Board notes at the outset that when a single disability 
has been diagnosed both as a physical condition and as a 
mental disorder, such as the Veteran's pain disorder, the 
rating agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d).  Pain disorders, a type of 
somatoform disorder, are rated under DC 9422, which in turn 
uses the same rating criteria as a psychoneurotic disorder.

As noted above, the RO has determined that the psychological 
aspect of the Veteran's pain disorder is more disabling than 
the physical aspect.  The Board concurs with this finding.  
However, the relevant evidence shows that his service-
connected psychoneurosis, conversion hysteria has been 
manifested, by, at most, occupational and social impairment 
due to mild or transient symptoms; it has not been productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Hence, the criteria 
for a rating in excess of 10 percent for psychoneurosis, 
conversion hysteria have not been met.  38 C.F.R. § 4.130, DC 
9403.  

The Board finds substantial evidence to indicate that the 
Veteran's psychoneurosis, conversion hysteria (claimed as an 
anxiety disorder) has been asymptomatic.  In December 1998 he 
was diagnosed as having dementia; in December 2003 no major 
mental disorder was diagnosed; in September 2007 he was 
diagnosed as having a cognitive disorder, not otherwise 
specified; and in August 2008 he was diagnosed as having 
Alzheimer's disease.  The December 1998 VA examination 
detected nothing that could be diagnosed as an anxiety 
disorder.  The Veteran consistently denied complaints of 
anxiety until his recent August 2008 treatment at the Dallas 
VAMC, which is addressed below.  

Although the September 2007 VA examination showed that he has 
social and occupational deficiencies, these deficits are 
related to his severe cognitive impairment and hearing loss, 
which are not service connected disabilities.  The September 
2007 VA examiner found the decline in the Veteran's cognitive 
function to be unlikely connected to his military service.  
Thus, his social and occupational deficits are not due to an 
increase in his service-connected psychoneurosis, conversion 
hysteria.  See 38 C.F.R. § 4.130, DC 9403.  

Since December 1998 the Veteran has consistently shown memory 
loss.  The September 2007 VA examination found the Veteran to 
be incompetent to handle his finances, because of his 
inability to do simple calculations.  VA determined him to be 
incompetent in January 2008.  The August 2008 Dallas VAMC 
records indicate that the Veteran's memory loss and cognitive 
deficits were consistent with progressive Alzheimer's 
disease.  Thus, the worsening of the Veteran's cognitive 
functioning has been attributed to a non-service connected 
disorder, as was the opinion of the September 2007 VA 
examiner.  

Although the Veteran complained of sleep problems in December 
1998 and November 2006, he was never diagnosed with a sleep 
disorder.  In November 2006 he acknowledged that once he fell 
asleep, he slept well.  Furthermore, the Veteran has not 
complained of suspiciousness or panic attacks.  See 38 C.F.R. 
§ 4.130, DC 9403.  

As to the Veteran's complaints of depression and anxiety when 
hospitalized in August 2008, the primary problems noted 
during this hospitalization were Alzheimer's dementia and 
depression.  The only indication of medication was for 
dementia and upon discharge he was specifically reported to 
be stable psychiatrically, and it was noted that he denied 
suicidal or homicidal ideations.  The Veteran was prescribed 
medication for depression in September 2008, but he was not 
diagnosed as having or treated for an anxiety disorder.  

The overall disability picture attributable to a 
psychoneurosis, conversion hysteria (versus dementia) is not 
consistent with more than mild or transient symptoms.  Thus, 
the criteria for an evaluation in excess of 10 percent have 
not been met and the claim for a rating in excess of 10 
percent for psychoneurosis, conversion hysteria must be 
denied.  See 38 C.F.R. § 4.130, DC 9403.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not show that the Veteran's psychoneurosis, conversion 
hysteria is manifested by "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the Veteran that 
psychoneurosis, conversion hysteria causes marked 
interference with employment or necessitates frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for consideration of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 10 percent for 
psychoneurosis, conversion disorder must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an increased evaluation for psychoneurosis, 
conversion hysteria (claimed as an anxiety disorder) is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


